J-S43043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    MICHAEL TYMAN                              :
                                               :
                       Appellant               :       No. 309 WDA 2020

       Appeal from the Judgment of Sentence Entered February 13, 2020
                In the Court of Common Pleas of McKean County
             Criminal Division at No(s): CP-42-CR-0000637-2015


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED FEBRUARY 03, 2021

        Appellant, Michael Tyman, appeals from the judgment of sentence

entered in the McKean County Court of Common Pleas, following his jury trial

convictions for two counts of disorderly conduct and one count each of simple

assault and harassment.1 We affirm.

        In its opinion, the trial court set forth the relevant facts of this case as

follows:

           [Appellant’s] then girlfriend, [Victim], testified that she and
           [Appellant] were residing together at the Hotel Holly in
           Bradford, PA, on November 28, 2015. [Victim] testified that
           [Appellant] had been drinking at home and then went to a
           bar. When [Appellant] came home later in the evening he
           was very upset and angry.

              A.   Like I said, [Appellant] was angry about
              something he had heard and he just decided to attack
____________________________________________


1   18 Pa.C.S.A. §§ 5503(a)(1), (a)(2); 2701(a)(1); 2709(a)(1), respectively.
J-S43043-20


          me.

          Q.    Okay. And when you said “He attacked you” do
          you remember how he attacked you?

          A.     Well he threw the glass down and then he
          picked up a wine bottle that I have that I filled with
          water because the water was shut off in the building
          so I saved some. Then [Appellant] just started hitting
          me over the head with it so I crouched down and I
          blocked myself.

       [Victim] testified that she had an open wound from being
       hit in the head with the wine bottle and she was bleeding.

                               *    *    *

       [W]itness Gerald Devitt testified that he lived in an
       apartment next to [Appellant] and [V]ictim’s apartment. He
       heard a fight going on inside [Appellant’s] apartment. Later
       he heard [Appellant] say [he] was going to get a shotgun
       and shoot the victim; and, he observed him strike her.

          Q.    Okay. And leading up to that incident how did
          that come about what was going on?

          A.    There was a fight going on next door.

          Q.    Okay. And how did you know there was a fight
          going on next door?

          A.    We could hear it from my room and then
          [Appellant] came over to my room and asked me to
          go to his room.

          Q.    Okay. Now when you said you could hear it
          what—I mean I know it’s hard when you’re listening
          through another wall but can you tell us like what sort
          of sounds you heard?

          A.   Just loud [thumping] and [banging] like stuff
          was being tossed around or broke.

                               *    *    *

                                   -2-
J-S43043-20



          Q.   Okay. And when you got into the room what did
          you notice?

          A.    The room was trashed. lt was a mess. There
          was a table that was knocked over, there was stuff all
          over the floor and it was a mess.

          Q.     Okay. And at that time did you see the victim
          in this case…?

          A.    Yes.

          Q.    And what was she doing?

          A.   She was crouching sitting down with her feet up
          on—I don’t know what was behind her but she had her
          hands like this (indicating).

          Q.    Okay.

          A.    Sitting on the floor.

          Q.     Okay. So she looked—so—after you saw her
          like that what happened at that point?

          A.    I asked [Appellant] what happened, what—you
          know what’s going on and he didn’t really say
          anything to me he kind of leaned over to her
          mentioned something about getting my shotgun and
          was [going to] kill her and called her some really bad
          names then kind of popped her.

          Q.    Okay.

          A.    He leaned over smacked her or hit her.

          Q.    Okay. Now do you know if that was closed fist
          or open fist?

          A.    No sir, I couldn’t tell and at that time I grabbed
          ahold of him and threw him out into the hallway.

          Q.    Okay.    And at that point you said you had

                                    -3-
J-S43043-20


            observed [Victim]?

            A.    Yes.

            Q.    Could you see any visible injuries on her or
            anything like that?

            A.    Her hair was messed up and she had blood on
            her forehead.

            Q.    Okay. So there was some blood there?

            A.    Yeah.

            Q.    Did she look like she had just been in some sort
            of physical altercation?

            A.    Yeah.

(Trial Court Opinion, filed May 6, 2020, at 3-5) (internal record citations

omitted).

      Procedurally, a jury convicted Appellant of the above-mentioned

offenses on May 23, 2016.      On June 16, 2016, the court issued a bench

warrant after Appellant absconded and failed to appear for sentencing. On

February 7, 2020, Appellant was apprehended, and the court scheduled a new

sentencing date. The court sentenced Appellant on February 13, 2020, to an

aggregate sixty (60) days to twenty-three and one half (23½) months’

imprisonment. Appellant did not file post-sentence motions. Appellant filed

a timely notice of appeal on February 26, 2020. On February 28, 2020, the

court ordered Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal, and Appellant timely complied.

      Appellant raises the following issues for our review:

                                     -4-
J-S43043-20


         Whether the evidence admitted at trial and all reasonable
         inferences drawn therefrom, when viewed in the light most
         favorable to the Commonwealth as verdict winner, are
         sufficient to support all of the elements of the offense at
         count 1[, simple assault].

         Whether the evidence admitted at trial and all reasonable
         inferences drawn therefrom, when viewed in the light most
         favorable to the Commonwealth as verdict winner, are
         sufficient to support all of the elements of the offense at
         count 2[, disorderly conduct—engage in fighting].

         Whether the evidence admitted at trial and all reasonable
         inferences drawn therefrom, when viewed in the light most
         favorable to the Commonwealth as verdict winner, are
         sufficient to support all of the elements of the offense at
         count 3[, disorderly conduct—unreasonable noise].

         Whether the trial court abused its discretion upon review of
         the record when reviewing the weight of the evidence for
         counts 1, 2, and 3.

(Appellant’s Brief at 5).

      In his first issue, Appellant alleges that Victim’s testimony was

inconsistent and not credible.   Appellant contends Victim’s trial testimony

contradicted her preliminary hearing testimony. Further, Appellant avers that

the jury should have credited his testimony instead of Victim’s account

regarding the manner in which she sustained her injuries. Appellant concludes

the Commonwealth presented insufficient evidence to sustain his conviction

for simple assault under Section 2701(a)(1). We disagree.

      Initially, an argument that the finder of fact should have credited one

witness’ testimony over that of another witness goes to the weight of the

evidence, not the sufficiency of the evidence. Commonwealth v. W.H.M.,


                                    -5-
J-S43043-20


932 A.2d 155, 160 (Pa.Super. 2007) (explaining claim that jury should have

believed appellant’s version of events rather than that of victim goes to

weight, not sufficiency of evidence); Commonwealth v. Wilson, 825 A.2d

710, 713–14 (Pa.Super. 2003) (concluding sufficiency of evidence does not

include assessment of credibility of testimony; such claim goes to weight of

evidence); Commonwealth v. Gaskins, 692 A.2d 224, 227 (Pa.Super. 1997)

(stating credibility determinations are made by finder of fact and challenges

to those determinations go to weight, not sufficiency of evidence).

      Instantly,   Appellant’s   contention   that      Victim’s   testimony   was

inconsistent, and that the jury should have credited his testimony rather than

her testimony, is not a proper challenge to the sufficiency of the evidence;

rather, this claim implicates the weight of the evidence. See W.H.M., supra;

Wilson, supra; Gaskins, supra.         Because Appellant did not preserve a

challenge to the weight of the evidence before the trial court, however, that

claim is waived on appeal. See Pa.R.Crim.P. 607(A) (explaining claim that

verdict is against weight of evidence shall be raised with trial judge in motion

for new trial orally before sentencing, by written motion before sentencing, or

in post-sentence motion); Wilson, supra (explaining challenge to weight of

evidence is waived if not raised before trial court).

      Further, even if we could construe Appellant’s first issue as a challenge

to the sufficiency of the evidence, it would not merit relief. When examining

a challenge to the sufficiency of evidence, our standard of review is as follows:


                                      -6-
J-S43043-20


         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder. In addition,
         we note that the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [trier] of fact while passing upon the credibility of witnesses
         and the weight of the evidence produced, is free to believe
         all, part or none of the evidence.

Commonwealth v. Jackson, 215 A.3d 972, 980 (Pa.Super. 2019) (quoting

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011)).

      The Pennsylvania Crimes Code defines simple assault, in relevant part,

as follows:

         § 2701. Simple assault

         (a) Offense defined.—Except as provided under section
         2702 (relating to aggravated assault), a person is guilty of
         assault if he:

              (1) attempts to cause or intentionally, knowingly or
              recklessly causes bodily injury to another;

                                  *    *    *

18 Pa.C.S.A § 2701(a)(1). “Bodily injury” is defined as the “[i]mpairment of

                                      -7-
J-S43043-20


physical condition or substantial pain.” 18 Pa.C.S.A. § 2301.

      Here, Appellant’s act of striking Victim repeatedly in the head with a

wine bottle resulted in her sustaining “bodily injury.” See id. Victim sustained

an open wound that bled, and caused her pain the following day. (N.T. Trial,

5/23/16, at 69). Viewed in the light most favorable to the Commonwealth as

verdict-winner, the Commonwealth presented sufficient evidence to sustain

Appellant’s conviction for simple assault under Section 2701(a)(1). See 18

Pa.C.S.A § 2701(a)(1); Jackson, supra.        Thus, Appellant’s first issue on

appeal merits no relief.

      In his second and third issues, Appellant argues that he did not engage

in fighting or threatening, or in a violent or tumultuous behavior. Appellant

also asserts that this incident occurred within his apartment, and not in a

public location. Appellant concludes the Commonwealth presented insufficient

evidence to sustain his convictions for disorderly conduct under Sections

5503(a)(1) and (a)(2). We disagree.

      The Pennsylvania Crimes Code defines disorderly conduct, in relevant

part, as follows:

         § 5503. Disorderly conduct

         (a)   Offense defined.—A person is guilty of disorderly
         conduct if, with intent to cause public inconvenience,
         annoyance or alarm, or recklessly creating a risk thereof,
         he:

            (1) engages in fighting or threatening, or in violent
            or tumultuous behavior;


                                     -8-
J-S43043-20


            (2)     makes unreasonable noise;

                                    *    *     *

18 Pa.C.S.A. § 5503(a)(1), (2). The definition section of the statute defines

“public” as follows:

         As used in this section, the word “public” means affecting or
         likely to affect persons in a place to which the public or a
         substantial group has access; among the places included are
         highways, transport facilities, schools, prisons, apartment
         houses, places of business or amusement, any
         neighborhood, or any premises which are open to the public.

18 Pa.C.S.A. § 5503(c) (emphasis added).

      Instantly, the evidence shows Appellant struck Victim in the head with

a wine bottle. Appellant also yelled at Victim “I’m [going to] kill you,” and he

mentioned that he intended to get [his] shotgun. (See N.T. Trial at 80-81).

Appellant’s actions satisfy both the fighting and threatening behaviors as

required under Section 5503(a)(1). See 18 Pa.C.S.A. § 5503(a)(1).

      Additionally, Appellant’s assault on Victim involved “loud thumping” and

the “banging” of objects being thrown and broken in his apartment. (See N.T.

Trial at 78, 83).      Appellant’s next-door neighbor heard those loud noises

through his wall. (Id. at 78, 83). Thus, Appellant’s conduct caused a “public

inconvenience” that affected his neighbor.         Further, Appellant’s apartment

constitutes a “public” place.    See 18 Pa.C.S.A. § 5503(c).       Therefore, the

Commonwealth        presented    sufficient   evidence   to   sustain   Appellant’s

convictions under Section 5503. See Jackson, supra.

      In his fourth issue, Appellant concedes he has not properly preserved a

                                        -9-
J-S43043-20


challenge to the weight of the evidence, and essentially abandons this claim.

(See Appellant’s Brief at 13-14). We agree that Appellant’s weight claim is

waived for failure to preserve it in the trial court. See Pa.R.Crim.P. 607(A);

Wilson, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/3/2021




                                    - 10 -